Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final rejection is in response the amendments filed on: 04/29/2021. 
Claims 1, 3-11, 13-20 and 31-32 are pending. Claims 2, 12, 21-30 are cancelled. Claims 31 and 32 are new.
The following rejections are withdrawn in view of new grounds of rejection necessitated by applicant’s amendments:
Claims 1, 3-8, 11 and 13-18 rejected under 35 U.S.C. 103 as being unpatentable over Price et al (US Patent: 9106812, issued: Aug. 11, 2015, filed: Dec. 29, 2011) and  Kim et al (US Patent: 10685059, issued: Jun. 16, 2020, filed: Oct. 6, 2017).
Claims 9, 10, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Price et al (US Patent: 9106812, issued: Aug. 11, 2015, filed: Dec. 29, 2011) and  Kim et al (US Patent: 10685059, issued: Jun. 16, 2020, filed: Oct. 6, 2017) in further view of Gibbons et al (US Patent: 6100881, issued: Aug. 8, 2000, filed: Oct. 22, 1997).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 11, 13-18, and 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al (US Patent: 9106812, issued: Aug. 11, 2015, filed: Dec. 29, 2011) and Clatworthy (US Application: US 2007/0147654, published: June 28, 2007, filed: May 10, 2006).

With regards to claim 1, Price teaches a method for generating content for a screenplay (Fig 2A: the method using control/processing circuitry), the method comprising: 

accessing a screenplay document (Fig. 5: a screenplay document is received); 
identifying, a first instance of a first character name in  the screenplay document (column 2, lines 40-45: a first instance of a character name such as Jack is identified); 
identifying, in the screenplay document, a first  text associated with the first character name  …  and precedes an instance of a second character name from the screenplay document (column 2, Fig 1: character/dialog data is identified that follows the first identified name Jack,  and the data is before the second identified name Jill (which also has corresponding character/dialog data)); 
in response to the identification of the first  text associated with the first character name in the screenplay document: 
generating a time based content structure comprising an object … wherein the object comprises … [data] that is based on the first text  over a first time period (Fig 5, column 15, lines 16-25 and lines 64-65, column 16, lines 4-14: timing data is mapped to characters speaking);

identifying, in the screenplay document, a second text associated with the first character name, … and [is associated with]  a second instance of the first character name from the screenplay document and follows the instance of the second character name in  the screen play document (Fig 5, column 11, lines 20-25: a screen play is analyzed for character names, and subsequent instances are of a character name can be identified to alternating shot data for storyboard output). 	in response to the identification of the second text associated with the first character name in the screenplay document: : 
modifying time-based content structure comprising the object in the … (column 15, lines 16-25, 40-46: encountering characters from the screen play will modify, include in time line data, the character occurrences (such as when the times where certain character speaks) in order to coordinate the character images to dialog timing data)
determining virtual modelling data of the first and second time-based content structure; …  (column 8, lines 34-45, column 11, lines 20-25: multiple instances/occurrences of a character are identified in order to determine virtual character images to display such to generate a scene that at least includes virtually modeling subsequent images of a same character in a scene that includes multiple alternating shots between two characters)
	
and generating for output on a display screen, a content segment based on the virtual modelling data, wherein the content segment: (a) displays during a first time period   … (b) displays during a second time period  … (Fig 1, Fig 6: a storyboard is compiled for displayed for output that includes various instances in time that reflects the character’s image/action and/or speech).

However Price et al does not expressly teach … wherein the first text follows the first instance of the first character name in the screenplay document …; generating a time-based content structure comprising an object in an attribute table, wherein the object comprises a first mapping of the first character name to a first attribute that is based on the first text  over a first time period; … wherein the second text follows a second instance of the first character name in the screenplay document … ; …modifying time-based content structure comprising the object in the attribute table, wherein the object is modified to comprise a second mapping of the first character name to a second attribute that is based on the second text  over a second time period, and  generating for output on a display screen, a content segment …  wherein the content segment: (a) displays  a video based on the first mapping, and (b) displays during a second time period a video based on the second mapping.  

Yet Clatworthy et al teaches … wherein the first text follows the first instance of the first character name in the screenplay document … (paragraphs 0082 and 0083: a first text such as an ‘action’ text (such as sits) is identified to be following a first character ‘Bob’, or other text can follow any character (such as a first character) such as verbs ‘run’/’stay’ or adjective(s) ‘freezing’/’cold’ as provided in example of Fig 7); generating a time-based content structure comprising an object in an attribute table, wherein the object comprises a first mapping of the first character name to a first attribute that is based on the first text  over a first time period (an attribute ‘table’/array includes one or more attributes for the first character ‘Bob’, such as an action attribute ‘sit’ and an object attribute ‘chair’); … wherein the second text follows a second instance of the first character name in the screenplay document … (Fig, 6, paragraphs 0034 , 0064, 0071, 0073, 0074, 0082 and 0083: an on-going dialog, given a screenplay text is identified to exist between character names (each character having a name, which is interpreted to be the claimed first character name and second character name) and corresponding subsequent actions/speech by each character (such as first character’s ‘set of character data’ dialog/speech, context-information (in parenthesis) , formatted slug lines, and the character’s intensity prior to a second character’s turn/occurrence of dialog) are identified), and subsequent ; …modifying time-based content structure comprising the object in the attribute table, wherein the object is modified to comprise a second mapping of the first character name to a second attribute that is based on the second text  over a second time period (Fig, 6, paragraphs 0034, 0064, 0073, 0074, 0082 and 0083: the array structure is modified/updated upon further parsing of text that would include additional dialog of the first character), and  generating for output on a display screen, a content segment …  wherein the content segment: (a) displays during a first time period a video based on the first mapping (paragraph 0052, 0070, 0073, 0074, 0082, 0083 and 0109:  a user selects a segment (interpreted as a time period) of interest that would include the first character based upon the stored attributes reflected in the frame array that is output/displayed via output from the cinematic frame arrangement module and rendering module ), and (b) displays during a second time period a video based on the second mapping (paragraph 0052, 0070, 0073, 0074, 0082 and 0083:  a user selects a subsequent segment of interest (interpreted as a second time period) that would include the first character based upon the stored attributes reflected in the frame array that is output/displayed via output from the cinematic frame arrangement module and rendering module).  

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Price et al’s ability to parse a screen play for identifying multiple instances of occurrences for each named character of the screenplay such that the identification of first character data could have further included identification of additional text that follows a desired character’s name as taught by Clatworthy (such as dialog or action based text for the first character’s name), and to have further modified Price et al’s ability to store time based data, to have further stored the additional text as attributes in an array to generate animated (video) segments with respect to the time 

With regards to claim 3, which depends on claim 1, Price et al teaches wherein the first instance of the first character name is formatted in a first formatting type (column 2, lines 40-51: an indentation is identified for the first instance of character name), and wherein identifying the first [set of  character data] following the first instance of the first character name from the screenplay document (column 2, lines 40-51: dialog is identified for the dialog associated with the first character name in all uppercase) and preceding an instance of a second character name (Fig 1: the dialog of the first character ‘JACK’ comes before the second character name ‘JILL’), comprises: identifying a first instance of the second character name, formatted in the first formatting type (column 2, lines 40-51: a second name ‘JILL’ is identified in all uppercase and uses the indent formatting type), in the screenplay document after the first instance of the first character name (Fig 1: Jill follows after Jack); and identifying the first [ set of  character data] following the first instance of the first character name and preceding the first identified instance of the second character name (column 2, lines 40-51: dialog is identified for the dialog associated with the first character name).

As explained in the rejection of claim 2, Price et al’s identification of the first character data was modified to further implement Clatworthy’s implementation of identification by 
  
With regards to claim 4, which depends on claim 3, Price et al teaches wherein the first formatting type comprises a uniform indentation of the first [set of character data] displayed on the screenplay document, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.  

As explained in the rejection of claim 2, Price et al’s identification of the first character data was modified to further implement Clatworthy’s implementation of identification by first character data as first text that follows the first name and preceding the identified instance of the second name 


With regards to claim 5, which depends on claim 3, Price et al and Clatworthy teaches wherein the first formatting type comprises each text  of the first character name in full uppercase format, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.   

With regards to claim 6, which depends on claim 3, Price et al teaches wherein: the method further comprises identifying a second formatting type within the first [set of character data], wherein the first [set of character data] with the second formatting type provides contextual information about a present scene, and wherein the second formatting type is different from the first formatting type; and generating a content (column 2, lines 51-58: a second formatting type can include a parenthetical type, which can provide contextual action information. As shown in Fig 6, project content data is created in response to the analysis).

As explained above, Price et al teaches identification of a second formatting type in an identification step of character data within the screenplay, and additionally as also explained in the rejection of claim 1, the combination of Price et al and Clatworthy teaches the identifying a second formatting type within the first text, wherein the first text with the second formatting type provides contextual information about a present scene, and wherein the second formatting type is different from the first formatting type; and generating content (see paragraphs 0034 and 0064 of Clatworthy referenced in the rejection of claim 1 above which explain that parenthetical content is identified). The combination of Price et al and Clatworthy also teaches the data in the identification step from the first text  of the screenplay are generated in a content structure comprising an object, wherein the object comprises one or more attribute table entries based on the first text   further comprises generating respective attribute table entries specific to the first text with the identified second formatting type  (see paragraphs 0034 and 0073 of Clatworthy referenced in the rejection of claim 1 above which explain the first text identified as character information/character-object information includes parenthetical content/context data that is stored in an array).

Thus, the combination teaches the limitations of claim 6.  

With regards to claim 7, which depends on claim 6, Price et al teaches wherein respective attribute table entries comprise at least one of an action, a state, or a location, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.  

With regards to claim 8, which depends on claim 3, Price et al teaches wherein: the method further comprises identifying a third formatting type within the character data, wherein the character data with the third formatting type provides the setting for the present scene, and wherein the third formatting type is different than the first formatting type (column 2, lines 27-40: a setting such as interior or exterior is identified); and generating a content … (As shown in Fig 6, project content data is created in response to the analysis)

As explained above, Price et al and Clatworthy teaches identification of a third formatting type within the first text, wherein the first text with the third formatting type provides the setting for the present scene, and wherein the third formatting type is different than the first formatting type; and generating a content structure comprising an object, wherein the object comprises one or more attribute table entries based on the first text with the identified third formatting type (as explained in the rejection of claim 1, Clatworthy’s identification and table storage includes identification of scene formatting for slug lines), and is rejected under similar rationale.  




With regards to claim 11, the combination of Price et al and Clatworthy  teaches a system for generating content for a screenplay, comprising: communications circuitry configured to access a screenplay document from a database, control circuitry configured to: access a screenplay document; identify, in the screenplay document,  a first text associated with the first character name, wherein the first text follows  the first instance of the first character name in the screenplay document and precedes an instance of a second character name in the screenplay document; in response to the identification of the first text associated with the first character name in the screenplay document: generate a time-based content structure comprising an object in an attribute table, wherein the object comprises a first mapping of the first character name to a first attribute that is based on the first text over a first time period; identify, in the screenplay document, a second  text associated with the first character name, wherein the second text follows a second instance of the first character name in the screenplay document and follows the instance of the second character name in  the screenplay document; in response to the identification of the second text associated with the first character name in the screenplay document : modify time-based content structure comprising the object in the attribute table, wherein the object is modified to comprise a second mapping of the first character name to  a second attribute that is based on the second text over a second time period, determine virtual modelling data of the first and second time-based content structure; and generate for output on a display screen, a content segment based on the  virtual modelling data, wherein the content segment: (a) displays during a first time period a video based on the first mapping and; (b) displays during a second time period a video based on the second mapping, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.  

With regards to claim 13, which depends on claim 11, the combination of Price et al and Clatworthy teaches wherein the first instance of the first character name is formatted in a first formatting type, and wherein the control circuitry is configured, when identifying the first  text following the first instance of the first character name from the screenplay document and preceding an instance of a second character name, to: identify a first instance of the second character name, formatted in the first formatting type, in the screenplay document after the first instance of the first character name; and identify the first text  following the first instance of the first character name and preceding the first identified instance of the second character name., as similarly explained in the rejection for claim 3, and is rejected under similar rationale.
  
With regards to claim 14, which depends on claim 13, the combination of Price et al and Clatworthy teaches wherein the first formatting type comprises a uniform indentation of the first text  displayed on the screenplay document, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.  

With regards to claim 15, which depends on claim 13, the combination of Price et al and Clatworthy teaches wherein a processing linguistics engine identifies the first formatting 

With regards to claim 16, which depends on claim 13, the combination of Price et al and Clatworthy teaches wherein: the control circuitry is further configured to identify a second formatting type within the first text , wherein the first set of character data with the second formatting type provides    contextual information about a present scene, and wherein the second formatting type is different from the first formatting type; and the control circuitry is further configured, when generating a content structure comprising an object wherein the object comprises one or more attribute table entries based on the first text , to generate a location attribute table entry specific to the first set of character data with the identified third formatting type, as similarly explained in the rejection for claim 6, and is rejected under similar rationale.
  
With regards to claim 17, which depends on claim 16, the combination of Price et al and Clatworthy  teaches wherein respective attribute table entries comprise at least one of an action, a state, or a location, as similarly explained in the rejection for claim 6, and is rejected under similar rationale.  

With regards to claim 18, which depends on claim 13, the combination of Price et al and Clatworhty  teaches wherein: the control circuitry is further configured to identify a third formatting type within the first text , wherein the first text  with the third formatting type 

With regards to claim 31, which depends on claim 1, the combination of Price et al and Clatworthy similarly teaches wherein the object in the attribute table is an adjective,  as similarly explained in the rejection of claim 1 (Fig 7 of Clathworthy ‘ ‘freezing’), and is rejected under similar rationale.

With regards to claim 32, which depends on claim 1, the combination of Price et al and Clatworthy similarly teaches wherein the object in the attribute table is a verb (Fig 7 of Clathworthy: ‘run’, ‘stay’), as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al (US Patent: 9106812, issued: Aug. 11, 2015, filed: Dec. 29, 2011) and Clatworthy (US Application: US 2007/0147654, published: June 28, 2007, filed: May 10, 2006) in further view of Gibbons et al (US Patent: 6100881, issued: Aug. 8, 2000, filed: Oct. 22, 1997).


With regards to claim 9, which depends on claim 1, Price teaches virtual modeling data … ; … generating for output a content segment based on … determining virtual modeling data … rendering the content segment based on the virtual modelling data, and generating for output the rendered content segment.

Additionally, Price and Clatworthy as explained in the rejection of claim 1 teaches the content structure further comprises … one or more attribute table entries of the object. However the combination of Price and Kim et al explained in claim 1 does not expressly teach wherein: the content structure further comprises virtual modelling data the object and one or more attribute table entries of the object; generating for output a content segment based on the content structure comprises: determining virtual modelling data of the object comprising the one or more attribute table entries.

Yet Gibbons et al also teaches   the content structure further comprises virtual modelling data the object and one or more attribute table entries of the object; generating for output a content segment based on the content structure comprises: determining virtual modelling data of the object comprising the one or more attribute table entries (column 6, lines 65-67, column 7, line 1, column 15, lines 30-46 “As can be seen in FIG. 4, the present invention treats the character as an entity, grouping everything in the project that is related to that character into a single entity represented by the character's name 70”. “ If the author has opted for the standard animation method, she can choose to have the apparatus automatically modify the speaking elements of the headset 110… Though this automatic creation process has been 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Price and Clatworthy’s teachings for generating output based upon content structure data of attributes for a character object such that the content structure data of the character will also further include virtual modeling/animation data related to the object as well, as additionally taught by Gibbons et al. The combination would have allowed Price and Kim et al to have implemented a credible speaking animation without requiring the use of a separate animation program (Gibbons et al, column 2, lines 60-67). 

With regards to claim 10, which depends on claim 9, the combination of Price et al, Clatworthy and Gibbons teaches wherein the virtual modelling data includes at least one of 2D animation, 2D still illustration, storyboard illustrations, 3D animation, 3D still illustrations, holographic representation, avatar-based modelling, or representations based from artificial intelligence generation engines, as similarly explained in the rejection of claim 9, and is rejected under similar rationale.  

With regards to claim 19, which depends on claim 11, the combination of Price et al, Clatworthy and Gibbons et al teaches wherein: the content structure further comprises virtual modelling data the object and one or more attribute table entries of the object; the 

With regards to claim 20, which depends on claim 19, the combination of Price et al, Clatworthy and Gibbons et al teaches wherein the virtual modelling data includes at least one of 2D animation, 2D still illustration, storyboard illustrations, 3D animation, 3D still illustrations, holographic representation, avatar-based modelling, or representations based from artificial intelligence generation engines, as similarly explained in the rejection for claim 10, and is rejected under similar rationale.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, 13-20 and 31-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILSON W TSUI/Primary Examiner, Art Unit 2178